internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b1-plr-143789-02 date nov legend x a_trust date date date date dear this responds to the letter dated date together with subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts you have represented that the facts are as follows x is a corporation which made an s_corporation_election effective date a a shareholder in x died on date upon the death of a the shares in x were transferred to trust trust continued to hold the x stock after the 2-year period described in sec_1361 taxpayer became aware that retaining the x stock for a period exceeding 2-years was not permitted by sec_1361 and that therefore x's subchapter_s_election terminated on date on date trust transferred its shares in x to an eligible shareholder plr-143789-02 x has represented that the terminating event was not the result of any_tax avoidance or retroactive tax planning on the part of x or any of its shareholders at no time did x or its shareholders wish to terminate or express an interest in terminating x's s_corporation status in addition x and its shareholders have agreed to make adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 allows as a shareholder of an s_corporation a_trust with respect to stock transferred to it pursuant to the terms of a will but only for the 2-year period beginning on the day on which the stock is transferred to it sec_1362 provides that an election to be treated as a subchapter_s_corporation is terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation the termination is effective on and after the date the s_corporation ceases to meet the requirements of a small_business_corporation because trust continued to hold x stock after the 2-year period set forth in sec_1361 trust was not an allowable s_corporation shareholder therefore x ceased to be a small_business_corporation and its election of s_corporation status terminated on date sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in the termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation required by the secretary with respect to the period then notwithstanding the terminating event the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary plr-143789-02 the committee reports accompanying the subchapter_s_revision_act_of_1982 explain sec_1362 as follows if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 conclusion based solely on the facts submitted and the representations made we conclude that the termination of x's subchapter_s_election on date was inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation during the period beginning on date and thereafter unless x's election is not otherwise terminated under sec_1362 except as specifically set forth above no opinion is expressed concerning the federal_income_tax consequences of the above-described facts in particular no opinion is expressed as to whether the election to be treated as an s_corporation made by x on date was a valid election under sec_1362 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-143789-02 pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer s david r haglund sincerely david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
